DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-27 are pending and examined below. This action is in response to the claims filed 11/12/20.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/20 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 11/12/20, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 11/12/20. 35 U.S.C. § 103 rejections to claims 1, 12, and 17 are withdrawn.
Dependent claim prior art rejections are likewise withdrawn.
However, upon further search consideration, a new ground(s) of rejection is made in view of Gil (US 2019/0143872) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 12-15, 17-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2017/0174431) in view of Mere (US 2019/0315236) and Gil (US 2019/0143872).

Regarding claims 1, 12, and 17, Borders discloses an automated storage facility management system including a system comprising (Abstract): 
an automated guided vehicle ("AGV") (Fig. 8 and ¶37 – roboframe 120 corresponds to the recited AGV); 
a delivery vehicle (Fig. 8 and ¶38 – mobile robot 110 corresponds to the recited delivery vehicle); and 
a computing system including one or more processors and a memory storing instructions that, when executed by the one or more processors, cause the system to (¶28 - processors or memories): 
determine a delivery entry representing a future delivery in a set of delivery entries representing a set of entries assigned to the delivery vehicle, the future delivery entry including a first item (¶41 - facilitate movement of product corresponds to the recited delivery ; 
determine a storage location of the first item in the delivery vehicle (¶38 and ¶44 - totes, as well as bins, and trays correspond to the recited location in the mobile robot corresponding to the recited delivery vehicle); 
during transit of the delivery vehicle along a route for delivering the set of deliveries (¶41-44 - received by a mobile robot 110 for further delivery or processing corresponds to the recited transit of a delivery vehicle along a route where external storage points and/or narrower aisles correspond to the recited deliveries), 
navigate the AGV to a point proximate to the storage location of the first item in the delivery vehicle (Fig. 8 and ¶41 – larger aisle corresponds to the recited proximate point to meet with the mobile robot corresponding to the recited delivery vehicle), and 
retrieve, by the AGV, the first item from the storage location in the delivery vehicle (¶41 - movement of product from a mobile robot 110 to a roboframe 120 corresponds to the recited retrieval by AGV of the item from the mobile robot corresponding to the recited delivery vehicle ); and 
Page 76 of 80Atty Docket No. 10027-07504 USdeliver, by the AGV, the first item to a delivery point (¶41 - to a specific location on a rack 106 corresponds to the recited delivery by the AGV to a delivery point)
the automated guided vehicle ("AGV") comprising (¶47 – roboframe corresponds to the recited AGV): 
a body (¶47 - mobile base 128 corresponds to the recited body); 
a drive unit coupled with the body and providing motive force to the body (¶48 - all wheel drive mechanism corresponds to the recited drive unit); 
a guidance system locating the AGV in a delivery vehicle, the guidance system providing location data to a controller of the AGV (¶47 - encoders in the wheels, which assist the roboframe in determining its relative location corresponds to the recited guidance system); 
an item handling mechanism (IHM) coupled with the body, the IHM adapted to move one or more items (¶30 - a lifting device 14, such as the robotic arm).
Borders does not disclose the AGV operating within delivery vehicle while navigating between one or more geographical locations, however Mere discloses a system of autonomous object transportation including operating outdoors between geographic locations (¶21 - has performance characteristics sufficient to operate on roads) as well as an internal robotic object management device (Fig. 9 and ¶46-49 - robotic manipulator 250). The combination of the roboframe of Borders with the internal object manipulator inside the trailer/vehicle of Mere fully corresponds to the during transit of the delivery vehicle along a route for delivering the set of deliveries to one or more geographic locations external to a warehouse, navigating, within the delivery vehicle as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage facility management system of Borders with the autonomous object transportation system of Mere in order to provide a more efficient and convenient system for delivering items or goods from one location to another (Mere - ¶4).
Borders in view of Mere does not explicitly disclose the AGV moving items within the vehicle based on a position of the future delivery entry however Gil discloses an automated the AGV moving the first item within the delivery vehicle based on a position of the future delivery entry among a sequence of the set of delivery entries (¶25-27 – onboard picking robots corresponding to the recited AGV where they identify packages for delivery at an upcoming delivery stop and retrieve those packages and present them to the operator in the cockpit corresponding to the recited moving the first item within the delivery vehicle based on a future delivery entry).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage inventory management system of Borders in view of Mere in order to improve systems and methods for delivering packages in an efficient and trackable manner (Gil - ¶3).

Regarding claims 2 and 18, Borders further discloses the AGV but Borders in view of Mere does not disclose the securing of it within a vehicle however Gil further discloses securing the AVG using a stability mechanism of the delivery vehicle, the stabilizing mechanism being adapted to impede movement of the AVG within the delivery vehicle (¶59-60 – may be secured on a track proximate to the ceiling or the floor).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage inventory management system of Borders in view of Mere in order to improve systems and methods for delivering packages in an efficient and trackable manner (Gil - ¶3).

 securing the AVG includes using a stabilizing mechanism interface of the AVG to interact with the stabilizing mechanism of the delivery vehicle to stabilize the AVG during acceleration of the delivery vehicle (¶59-60 – mounted track corresponding to the recited stabilizing mechanism interface which inherently stabilizes the machine throughout acceleration, deceleration and all vehicular movements).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage inventory management system of Borders in view of Mere in order to improve systems and methods for delivering packages in an efficient and trackable manner (Gil - ¶3).

Regarding claims 5 and 21, Borders further discloses determining, based on attributes of a calculated route between a previous delivery in the set of deliveries and the future delivery (¶41-44 - received by a mobile robot 110 for further delivery or processing corresponds to the recited transit of a delivery vehicle along a route where external storage points and/or narrower aisles correspond to the recited deliveries), 
an area of the calculated route in which to perform one or more of navigating the AGV to the point proximate to the storage location (¶41 - The narrower aisles 104 correspond to the recited area of the calculated route to perform the navigation where the roboframe corresponds to the recited AGV), 
retrieving, by the AGV, the first item from the storage location (¶41 - movement of product from a mobile robot 110 to a roboframe 120 corresponds to the recited retrieval by AGV of the item from the mobile robot corresponding to the recited delivery vehicle), and 
Borders in view of Mere further discloses the AGV but does Border in view of Mere not disclose the securing of it within a vehicle however Gil further discloses securing the AGV in the delivery vehicle (¶59-60 – may be secured on a track proximate to the ceiling or the floor).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage inventory management system of Borders in view of Mere in order to improve systems and methods for delivering packages in an efficient and trackable manner (Gil - ¶3).

Regarding claims 6, 14, 15, and 22, Borders further discloses the IHM includes a carrying device for retrieving the first item from the storage location in the delivery vehicle includes (¶30-32 - a lifting device 14, such as the robotic arm corresponds to the recited IHM, and an end of arm tool (EOAT) corresponds to the recited carrying device)
actuating a mechanism coupled with a shelf in the delivery vehicle to transport the first item toward an item handling mechanism of the AGV (¶52 - mobile robot 110 corresponds to the recited delivery vehicle, conveyor corresponds to the recited actuating mechanism, rack/payload 112 corresponds to the recited shelf in the delivery vehicle, arm corresponds to the recited item handling mechanism and roboframe corresponds to the recited AGV).  

 Regarding claims 7 and 23, Borders further discloses determining that a second storage location of a second item is in front of the storage location of the first item on a shelf of the delivery vehicle (¶66 and ¶82-85– item found in front of the rack corresponds to the recited second item in front of the storage location of the first item, Borders discloses a process for organizing blocked objects on a rack, not necessarily within the mobile robot corresponding to the delivery vehicle, it would be obvious to utilize the process in retrieving a blocked item in the mobile robot corresponding to the delivery vehicle in order to retrieve a blocked item. As per MPEP 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. Exemplary Rationale A states “Combining prior art elements according to known methods to yield predictable results” and therefore it would be obvious to use the method used on the rack on a similar situation on the mobile robot); and 
Page 77 of 80Atty Docket No. 10027-07504 USin response to determining that the second storage location is in front of the storage location of the first item (¶66 – item found in front of the rack corresponds to the recited second item in front of the storage location of the first item),
transporting, by the AGV, the second item to a third storage location (¶66 and ¶83 – secondary end of the arm tool corresponds to the recited third storage location and roboframe including robotic arm corresponds to the recited AGV).  

Regarding claims 8 and 24, Borders further discloses determining a sequence of the set of entries representing the set of deliveries assigned to the delivery vehicle (¶66 and ¶82-85 - ; and 
determining the third storage location based on the sequence of the set of entries, the third storage location satisfying a constraint that the third storage location is not in front of a prior-delivery storage location in the delivery vehicle (¶66 and ¶83 – secondary end of the arm tool corresponds to the recited third storage location, and buffer area or intermediate storage location corresponds to the recited prior-delivery storage location), 
the prior-delivery storage location being a location of a prior-delivery item (¶66 and ¶83 – buffer area or intermediate storage location corresponds to the recited prior-delivery storage location), 
the prior-delivery item being delivered earlier in the sequence of the set of entries than the second item (¶57 – buffer area contains prior delivery items being delivered earlier in the sequence).  

Regarding claims 9 and 25, Borders further discloses delivering the first item to the delivery point includes determining a delivery spot from a plurality of spots of the delivery vehicle based on an association of the delivery spot with the delivery entry representing the future delivery based on attributes of the future delivery stored in a database accessible to the computing system (¶38-41 and Fig. 8 – mobile robots corresponds to the recited delivery vehicles, plurality of the mobile robots in the larger aisle corresponds to the recited plurality of spots of delivery, and further delivery or processing corresponds to the recited association with attributes of a future delivery), and 
navigating the AGV to the delivery point using the delivery spot (¶41 - roboframe 120 corresponds to the recited AGV where it moves in an aisle 104 corresponding to the recited moving to a delivery point).  
Borders in view of Mere does not disclose the use of delivery doors however Gil further discloses onboard picking robots corresponding to the recited AGV where they identify packages for delivery at an upcoming delivery stop and retrieve those packages and present them to the operator in the cockpit corresponding to the recited delivering to a delivery door based on the next delivery entry (¶25-27).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated storage inventory management system of Borders in view of Mere in order to improve systems and methods for delivering packages in an efficient and trackable manner (Gil - ¶3).

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2017/0174431) in view of Mere (US 2019/0315236) and Gil (US 2019/0143872), as applied to claims 1 and 17 above, further in view of Rowe (US 6,422,152).

Regarding claims 10 and 26, Borders further discloses delivering the first item to the delivery point includes navigating the AGV from the delivery vehicle (Fig. 8 and ¶41 – roboframe corresponds to the recited AGV and larger aisle includes the navigation area where the roboframe moves outside of the delivery vehicle).
from the inside of the delivery vehicle to the delivery Page 78 of 80Atty Docket No. 10027-07504 USpoint (Column 6, Lines 15-20 - move the dolly 10a and the mattress, box spring or package from its position inside the truck, container, or other area to the end of the slider where the mattress, box spring or other package may be easily handled and moved to another location corresponding to the recited moved from inside the delivery vehicle to outside it), 
the delivery point being located outside of the delivery vehicle (Column 6, Lines 15-20 – movement from its position inside the truck, container, or other area to the end of the slider discloses the end of the slider is outside the vehicle),
the dolly being configured to travel into and out of the delivery vehicle (Column 6, Lines 15-20 – movement from inside to the end of the truck discloses moving in and out of the vehicle, if a truck is backed up directly to a loading dock, the end of the truck could easily include the dock itself being therefor outside the vehicle).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated inventory management system of Borders in view of Mere and Gil with the secured transportation system of Rowe in order to prevent damage to the cargo being carried during transportation (Rowe - Column 2, lines 45-50).

Claims 4, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2017/0174431) in view of Mere (US 2019/0315236) and Gil (US .

Regarding claims 4, 16, and 20, Borders further discloses the AGV but does not disclose the securing of it within a vehicle however Prager discloses a system of securing a payload within a transport vehicle including securing the payload is performed in response to a defined trigger, the defined trigger including one or more of (¶415 - to detecting that the motor speed is above a threshold speed corresponds to the recited trigger and WINCHING PAYLOAD state 3810 corresponds to the recited securing the payload)
a threshold acceleration of the delivery vehicle (¶), 
a threshold velocity of the delivery vehicle (¶415 motor speed is greater than a threshold speed where the UAV is the delivery vehicle), and
entrance of the delivery vehicle into a geographic area (¶).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the automated inventory management system of Borders in view of Mere and Gil with the payload stability controls of Prager in order to dissipate energy during the movement of the vehicle (Prager – Abstract).

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (US 2017/0174431) in view of Mere (US 2019/0315236) and Gil (US 2019/0143872), as applied to claims 1 and 17 above, in view of Abhyanker (US 2014/0143061).

 determining the delivery entry representing the future delivery in the set of delivery entries representing the set of deliveries assigned to the delivery vehicle includes (¶41 - facilitate movement of product corresponds to the recited delivery entry for a future delivery, and ¶82 discloses multiple containers corresponding to the recited set of entries including a first item)
receiving location data from the delivery vehicle (Fig. 8 and ¶38-39 - mobile robot 110 sensors in determining each robot's location within the premises 100 corresponding to the recited location data from delivery vehicles), and 
determining, based on the location data, the delivery entry representing the future delivery from the set of delivery entries based on the delivery vehicle (¶41 - facilitate movement of product corresponds to the recited delivery entry for a future delivery based on the mobile robot’s location within the larger aisle).
Borders in view of Mere and Gil does not explicitly disclose utilizing a threshold distance in relation to vehicle/entry selection however Abhyanker discloses an autonomous neighborhood vehicle system including requesting based on being within a defined threshold distance from a location of the future delivery (¶195 - the autonomous neighborhood vehicle 1200 (e.g., autonomous delivery box drone) is within a threshold radial distance from the location).  
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the inventory management system of Borders in view of Mere and Gil with the location/distance threshold of Abhyanker in order to optimally connect buyers and sellers in a delivery network (Abhyanker - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Garden (US 2014/0370167) discloses an autonomous order generation food preparation truck including preparing particular food items based on specific orders and the delivery address (¶70).

Garden et al. (US 2020/0070717) discloses a furthered autonomous delivery system including specialized preparation and delivery equipment in a delivery vehicle (¶271).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665